IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0477
                               Filed June 15, 2016


IN THE INTEREST OF I.P.,
Minor child,

A.P., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Joseph W. Seidlin,

District Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Judy D. Johnson of Borseth Law Office, Altoona, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Paul L. White of the Juvenile Public Defender’s Office, Des Moines, for

minor child.



       Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                           2


VAITHESWARAN, Judge.

         A mother appeals the termination of her parental rights to her child, born in

2015. She contends (1) the State failed to prove the grounds for termination

cited by the district court, (2) termination was not in the child’s best interest,

(3) the district court should not have terminated her parental rights given the

closeness of her relationship with the child, and (4) she should have been

afforded a “six month extension” to work towards reunification.

         I. The district court cited several grounds for termination of the mother’s

parental rights.    We may affirm if we find clear and convincing evidence to

support any of the grounds. See In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App.

1999).     On our de novo review, we conclude the State proved grounds for

termination under Iowa Code section 232.116(1)(h) (2015), which requires proof

the child cannot be returned to the parent’s custody.

         The mother has a history of substance abuse. She admitted her child

tested positive for marijuana at birth.          She also admitted relapsing on

methamphetamine several months after the birth, resulting in the child’s removal

from her custody.

         In the nine months following the child’s birth, the mother completed no

form of substance abuse treatment.          She missed multiple appointments for

intensive outpatient treatment and was discharged from the program with a

“poor” prognosis. She began a less rigorous extended outpatient program but

was also discharged from that program for failing to undergo drug testing. Just

ten days before the termination hearing, the department of human services told
                                         3


the mother to provide a urine sample. She did not. She also refused to wear a

patch or provide a hair sample before the termination hearing.

      At the termination hearing, the mother acknowledged she was not in a

position to have the child immediately returned to her custody. This admission

alone supports termination under Iowa Code section 232.116(1)(h). See In re

E.H., No. 16-0072, 2016 WL 2744765, at *2 (Iowa Ct. App. May 11, 2016) (“The

mother conceded she was not in a position to care for the children.”).

      II., III., IV. Termination must also be in the child’s best interest. See In re

P.L., 778 N.W.2d 33, 39 (Iowa 2010). But termination need not be ordered if the

bond between parent and child is close. See id. at 41. Alternatively, the court

may grant a parent additional time to reunify. See Iowa Code § 232.104(2)(b) .

      The mother contends termination was not in the child’s best interest

because she “was prepared to meet all of her daughter’s needs.” However, she

took limited steps to address her substance abuse. Although the department

acknowledged she loved the child and was “attentive during supervised visits,”

her attendance was “inconsistent” and her interactions “remained stagnant.”

Finally, her refusal to commit to substance abuse treatment for close to a year

did not bode well for future success. We conclude termination was in the child’s

best interest, the district court appropriately declined to invoke an exception to

termination, and additional time for reunification was not warranted.

      We affirm the termination of the mother’s parental rights to her child.

      AFFIRMED.